IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                      : No. 106 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PROTHONOTARY, CT.COM.PL, PHILA,           :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.